DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 07/20/2021 and follow-up electronic communication on 07/26/2021 with Kourosh Salehi, reg. no. 43898.
The claims from the amendment filed 05/18/2021 are entered. The claims are further amended as follows: 

1. (Currently Amended) A data processing method for processing time series data obtained from sensors in a substrate processing apparatus having a plurality of processing units, the method comprising:
obtaining, with a computer, an evaluation value of the time series data by comparing the time series data with reference data;
displaying with a computer monitor an evaluation result screen including, for each processing unit, a pie chart showing a ratio of a number of abnormalities to a number of processed substrates, the number of abnormalities being a number of abnormal substrates, wherein an abnormal substrate is determined when an evaluation value of a substrate exceeds a threshold value, and
changing, with the computer, a display size of the pie chart based on the number of abnormalities, wherein
the evaluation result screen includes the number of abnormalities inside the pie chart,
a display size of the number of abnormalities is larger as the number of abnormalities is larger, and
the evaluation result screen further includes a face mark,
the face mark is displayed automatically when the abnormal substrate is detected after a confirmation by a user,
an expression of the face mark changes depending on a number of substrates [[of]] for which an evaluation value is abnormal and on which processing is completed after the confirmation by the user, wherein the expression of the face mark is a facial expression,
an error list screen including content of each error in an error list is displayed when the face mark is selected by the user, and


2-3. (Cancelled) -3- {02652313.1}  
 
4. (Currently Amended) The data processing method according to claim 1, wherein the evaluation result screen further includes, for each processing unit, an arrow showing a trend of increase [[and]] or decrease of [[the]] a number of abnormalities.  

5. (Canceled)  

6. (Previously Presented) The data processing method according to claim 1, further comprising selecting an evaluation value with respect to a substrate satisfying a given condition from evaluation values, wherein
the evaluation result screen is displayed based on the selected evaluation value.  

7. (Previously Presented) The data processing method according to claim 6, wherein
the evaluation value with respect to the substrate on which different processing is performed for each group of the processing units is selected, and
the evaluation result screen is displayed based on the evaluation value with respect to the substrate on which different processing is performed for each group of the processing units, so that display positions corresponding to the processing units are gathered for each group.  

8. (Currently Amended) The data processing method according to claim 1, wherein the evaluation result screen, a screen including the evaluation value of the time series data, and a screen including a graph of the time series data are displayed hierarchically.  

9. (Currently Amended) The data processing method according to claim 1, wherein a summary screen based on the evaluation value of the time series data and an evaluation value obtained in another data processing device is displayed.  

10. (Original) The data processing method according to claim 1, wherein the reference data is another time series data.

11. (Currently Amended) A data processing device for processing time series data obtained from sensors in a substrate processing apparatus having a plurality of processing units, the device comprising:
a computer configured to obtain an evaluation value of the time series data by comparing the time series data with reference data; and
a computer monitor that is operatively connected to the computer to display an evaluation result screen including, for each processing unit, a pie chart showing a ratio of a number of abnormalities to a number of processed substrates, the number of abnormalities being a number of abnormal substrates, wherein an abnormal substrate is determined when an evaluation value of a substrate exceeds a threshold value, wherein
the computer is configured to change a display size of the pie chart based on the number of abnormalities,
the evaluation result screen includes the number of abnormalities inside the pie chart,
a display size of the number of abnormalities is larger as the number of abnormalities is larger, and
the evaluation result screen further includes a face mark,
the face mark is displayed automatically when the abnormal substrate is detected after a confirmation by a user,
an expression of the face mark changes depending on a number of substrates [[of]] for which an evaluation value is abnormal and on which processing is completed after the confirmation by the user, wherein the expression of the face mark is a facial expression,
an error list screen including content of each error in an error list is displayed when the face mark is selected by the user, and
the face mark disappears from the evaluation result screen when the user inputs an error confirm instruction.

12-13. (Cancelled)

14. (Currently Amended) The data processing device according to claim 11, wherein the evaluation result screen further includes, for each processing unit, an arrow showing a trend of increase [[and]] or decrease of [[the]] a number of abnormalities.

15. (Canceled)

16. (Previously Presented) The data processing device according to claim 11, wherein the computer is further configured to select an evaluation value with respect to a substrate satisfying a given condition from evaluation values, wherein
the computer monitor displays the evaluation result screen based on the evaluation value selected by the computer.

17. (Previously Presented) The data processing device according to claim 16, wherein 
the computer is configured to select the evaluation value with respect to the substrate on which different processing is performed for each group of the processing units, and
the computer monitor displays the evaluation result screen based on the evaluation value with respect to the substrate on which different processing is performed for each group of the processing units, so that display positions corresponding to the processing units are gathered for each group.

18. (Currently Amended) The data processing device according to claim 11, wherein the computer monitor hierarchically displays the evaluation result screen, a screen including the evaluation value of the time series data, and a screen including a graph of the time series data.

19. (Currently Amended) The data processing device according to claim 11, wherein the computer monitor displays a summary screen based on the evaluation value of the time series data and an evaluation value obtained in another data processing device.

20. (Currently Amended) A non-transitory computer-readable recording medium having recorded thereon a data processing program for processing time series data obtained from 
obtaining an evaluation value of the time series data by comparing the time series data with reference data;
displaying with a computer monitor an evaluation result screen including, for each processing unit, a pie chart showing a ratio of a number of abnormalities to a number of processed substrates, the number of abnormalities being a number of abnormal substrates, wherein an abnormal substrate is determined when an evaluation value of a substrate exceeds a threshold value, and
changing a display size of the pie chart based on the number of abnormalities, wherein
the evaluation result screen includes the number of abnormalities inside the pie chart,
a display size of the number of abnormalities is larger as the number of abnormalities is larger, and
the evaluation result screen further includes a face mark,
the face mark is displayed automatically when the abnormal substrate is detected after a confirmation by a user,
an expression of the face mark changes depending on a number of substrates [[of]] for which an evaluation value is abnormal and on which processing is completed after the confirmation by the user, wherein the expression of the face mark is a facial expression,
an error list screen including content of each error in an error list is displayed when the face mark is selected by the user, and
the face mark disappears from the evaluation result screen when the user inputs an error confirm instruction.

21-23. (Cancelled)

Reasons for Allowance
Claims 1, 4, 6-11, 14, and 16-20 (renumbered as claims 1-14) are allowed. 
The following is an examiner’s statement of reasons for allowance.
The Examiner has carefully examined independent claims 1, 11, and 20.  The closest prior art references of record are Ishikawa et al. (US 5841893 A), Koike et al. (US 20080204405 A1), Kojitani (US 20100188417 A1), and Yang et al. (US 20200184692 A1).
Yang et al. (US 20200184692 A1) generally discloses changing a display size of a pie chart based on a number and changing a display size of a number inside of the pie chart based on an attribute value but does not teach wherein the evaluation result screen further includes a face mark, the face mark is displayed automatically when the abnormal substrate is detected after a confirmation by a user, an expression of the face mark changes depending on a number of 
Ishikawa et al. (US 5841893 A), Koike et al. (US 20080204405 A1) and Kojitani (US 20100188417 A1) generally discloses changing a display of a substrate abnormality visualization based on a number of abnormalities or defects but does not teach wherein the evaluation result screen further includes a face mark, the face mark is displayed automatically when the abnormal substrate is detected after a confirmation by a user, an expression of the face mark changes depending on a number of substrates of which evaluation value is abnormal and on which processing is completed after the confirmation by the user, wherein the expression of the face mark is a facial expression.
The art of record, either applied alone or in combination, do not teach the following claimed limitations of independent claim 1, and the substantially similar corresponding limitations of claims 11 and 20: 
a pie chart showing a ratio of a number of abnormalities to a number of processed substrates, the number of abnormalities being a number of abnormal substrates, wherein an abnormal substrate is determined when an evaluation value of a substrate exceeds a threshold value, and
changing a display size of the pie chart based on the number of abnormalities, wherein
the evaluation result screen includes the number of abnormalities inside the pie chart,
a display size of the number of abnormalities is larger as the number of abnormalities is larger, and
the evaluation result screen further includes a face mark,
the face mark is displayed automatically when the abnormal substrate is detected after a confirmation by a user,
an expression of the face mark changes depending on a number of substrates of which evaluation value is abnormal and on which processing is completed after the confirmation by the user, wherein the expression of the face mark is a facial expression, and
the face mark disappears from the evaluation result screen when the user inputs an error confirm instruction
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which define the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA HUYNH/
Examiner, Art Unit 2145